DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-2, 4-21 filed November 17th 2020 are the subject matter of this Office Action. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/23/2022 has been entered. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/23/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Status of Claims
 As indicated in the Office Action of 08/17/2020, claims 2 and 11-21 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species of patient population, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/27/2020. Claims 1 and 4-10 are the subject matter of this Office Action.

Response to Amendment
Applicant’s amendments and arguments, filed 03/23/2022 are acknowledged.  Rejections and/or objections not reiterated from the previous Office Action are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set of rejections and objections presently being applied to the instant application. 
  
 Claim Rejections - 35 USC § 103-Rejection Maintained
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-10 remain rejected under 35 U.S.C. 103 as being unpatentable over the combination of Holers et al (US2013/0029912 published 01/31/2013) and Gadhachanda et al (WO2015/130838 published 09/03/2015).
Holers teaches treating paroxysmal nocturnal hemoglobinuria (PNH) comprising administering a terminal complement inhibitor (anti-C5 antibody) in combination with a composition that inhibits the activation of the complement alternative pathway, including inhibitors of C3 convertase ([0075-0076]). The elected eculizumab is taught as a preferred terminal complement inhibitor to treat PNH, however the administration of eculizumab leads to accumulation of C3 fragments on the surface of PNH red blood cells resulting in extravascular hemolysis. The resulting accumulation of C3 fragments on the surface of PNH red blood cells also limits the efficacy of the administered eculizumab and therefore, the inclusion of composition that inhibits the activation of the complement alternative pathway to the eculizumab regimen will be desirable to overcome the limited efficacy of the administered eculizumab in the PNH patient ([0091-0095], [0112-0121]). Thus, the PNH patient being treated with eculizumab represents a patient with a sub-optimal response as the accumulation of C3 fragments on the surface of PNH red blood cells hinder the efficacy of the compound in the administered patient. 
Regarding the limitation of claims 1, 4-10, the PNH patient being treated with eculizumab results in accumulation of C3 fragments on the surface of PNH red blood cells, which yields extravascular hemolysis in the patient ([0091-0095], [0112-0121]). 
Holers teaches the treatment of complement mediated extravascular hemolysis  and anemia in a PNH patient comprising administering the combination of the anti-C5 antibody eculizumab and a composition that inhibits the activation of the complement alternative pathway ([0075-0076], [0079], [0090]-[0091], [0112-0121], [0147]). Holers teaches that eculizumab alone is sub-optimal for treating extravascular hemolysis and the addition of a composition that inhibits C3 convertase is advantageous to add to the eculizumab regimen  ([0112-0121]). Holers teaches that additional complement inhibitors (inhibitors of the complement alternative pathway) can also be administered in the therapeutic regimen ([0115]).
  Regarding the limitations of claim 9  Holers teaches that said extravascular hemolysis patients are in need of periodic transfusions and comprise low levels of hemoglobin and platelets ([0075-0076], [0079], [0090]-[0091], [0112-0121], [0147]). 
Regarding claims 4 and 7, Holers teaches administration of said composition to a patient that comprises low levels of hemoglobin including a level below 11 g/dL, which reads on the claimed “about 10 g/dL”, and that administration of said composition will maintain the normal level of hemoglobin in a patient ([0075-0076], [0079], [0090]-[0091], [0099], [0112-0121], [0147]).  
 Regarding claim 8, Holers teaches that administration of said combination to the aforementioned patient will result in the maintenance of normal lactate dehydrogenase (LDH) levels, wherein normal range is between 140-280 IU/L. Holers also teaches administration of said composition to patients that have an LDH level of about 210 IU/I-280 IU/I, which overlaps with the claimed limitations of claims 8 ([0096-0098], [0101]). Applicant is reminded that “[I]n the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);
 Regarding the dosing cycle limitations of claims 1, 4-10, of wherein at the time of administration of compound 1 the patient is experiencing a sub-optimal response to the C5 inhibitor,  Holers teaches concomitant and non-concurrent administration of the anti-C5 antibody eculizumab and a composition that inhibits the activation of the complement alternative pathway ([0077], [0116-0119]). Concomitant administration includes wherein the administration period of the anti-C5 antibody and the composition that inhibits the activation of the complement alternative pathway overlap with each other, which reads on the limitation of claim 1, 3-4, 6-9. In addition, Holers teaches said regimen can also be administered non-concurrently. Non-concurrent administration includes wherein the terminal complement inhibitor (anti-C5 antibody) is terminated before the administration of the composition that inhibits the activation of the complement alternative pathway and that the time period between the non-concurrent administrations is at least 8-10 weeks ([0077],[0116-0119]). 
 However, Holers does not specifically teach wherein the composition that inhibits the activation of the complement alternative pathway administered in combination with eculizumab to treat extravascular hemolysis in said patient with PNH is compound 1. 
Gadhachanda teaches compounds of Formula (I) are compounds that inhibit the activation of the complement alternative pathway (Factor D) (abstract). By inhibiting Factor D, Factor D can no longer activate complement alternative stage C3 which is critical for downstream amplification of defined complement pathways ([0003]). Activation of this complement cascade contributes to the production of C3a and C5a, potent anaphylatoxins which mediate the pathogenesis of paroxysmal nocturnal hemoglobinuria (PNH) ([0004]).  
 Gadhachanda teaches that compounds of Formula (I) are suitable inhibitors of Factor D and are effective at treating paroxysmal nocturnal hemoglobinuria (PNH) in human patient (claim 1, 3-4, 8, 19-21). Compound 165 is taught as a suitable therapeutic agent to administer to said patients in order to treat the aforementioned disorder which corresponds to the elected compound 1 wherein X is CH, R1-R3 are H, R4 is F, R5 is CH3 (page 177). Additionally, Gadhachanda teaches that said compounds are effective to combine with the elected C5 inhibitor eculizumab in order to treat PNH in human patients ([0280], [0288], [0290], [0294], and [0305]). 
 Therefore, one of ordinary skill in the art of treating extravascular hemolysis in a patient with PNH, knowing that treatment with eculizumab alone may be suboptimal, leading to accumulation of C3 fragments and C3 convertase in the blood serum of the patient limiting the efficacy of eculizumab (Holers [0091], [0095], [0112-0120]), one of ordinary skill in the art would have found it prima facie obvious to administer the Factor D inhibitor compound 165 of Formula (I) to said patient with PNH arriving at the claimed methodology.  As Factor D is taught as a pivotal activator to activate complement alternative stage C3 leading to downstream production of C3a and C5a, potent anaphylatoxins which mediate the pathogenesis of paroxysmal nocturnal hemoglobinuria (PNH) (Gadhachanda: [0003], [0004]), a skilled artisan would have been motivated to administer the alternative complement pathway inhibitor 165 of Gadhachanda to said patient receiving eculizumab therapy, in order to inhibit activation of complement alternative stage C3, by inhibiting Factor D with compound 165. The resulting inhibition of complement alternative stage C3 would limit the production of C3a (Gadhachanda: [0003], [0004]). The resulting reduction of C3 afforded by the Factor D inhibitor above would thereby limit the deleterious accumulation of C3 fragments and C3 convertase in the blood serum of the patient, thereby improving the efficacy of eculizumab in the administered PNH patient taught by Holers above. 
Regarding the limitations of claim 9, wherein the PNH patient with extravascular hemolysis and receiving eculizumab received one or more transfusions within the 12 months prior to administration of the Factor D inhibitor of Formula (I), the combination of Holers and Gadhachanda teach that patients with PNH with extravascular hemolysis are in need of transfusions, and patients with PNH being treated with eculizumab are in need of transfusions (Holers: [0004], [0076], [0079], [0090]-[0091]; Gadhachanda [0006]).  While the combination of Holers and Gadhachanda are silent on the specific time frame of at least one or more transfusions prior to the administration of the Factor D inhibitor (once within 12 months prior to administering the Factor D inhibitor), the optimum dosing cycle of the Factor D inhibitor following a transfusion in the PNH patient receiving eculizumab would have been a matter well within the insight of one of ordinary skill in the art. Such a determination would have been made in accordance with a variety of factors, such as the route of administration, pharmacological considerations, such as activity, efficacy, pharmacokinetics and toxicology profiles of the combined regimen, as well as the age, weight, sex, diet and severity of the medical condition of the patient. Thus, the dosing cycle and frequency of administration regimen that would have been employed would have varied widely and, in the absence of evidence to the contrary, the current claimed specific administration regimen is not seen to be inconsistent with one that would have been determined by the skilled artisan. Furthermore, absent and evidence demonstrating a patentable difference between the compositions administered and the criticality of the claimed frequency and dosing cycles, the determination of the optimum or workable frequency of administration given the guidance of the prior art would have been generally prima facie obvious to the skilled artisan. Please see MPEP 2144.05 [R-2](II)(A) and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)(”[W]here the general conditions of the claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.”) 
Regarding the limitation of claim 5 and 10 wherein the subject has been on a an eculizumab regimen for at least 3 months prior to administration of the Factor D inhibitor, the combination of Holers and Gadhachanda teach the sequential, non-concurrent administration of the terminal complementary inhibitor (eculizumab) and the secondary agent that inhibits the activation of the complement alternative pathway (Factor D inhibitor 165), wherein at least 8-10 weeks occurs between administration of the terminal complementary inhibitor and the secondary agent that inhibits the activation of the complement alternative pathway (Holers: [0077], [0115-0121]). The combination of Holers and Gadhachanda also teach that the anti-C5 antibody regimen in PNH patients may become suboptimal, as the patient may become non-responsive after a certain period of time (3-6 months) following treatment ([0114]). The administration of eculizumab leads to accumulation of C3 fragments on the surface of PNH red blood cells resulting in extravascular hemolysis. The resulting accumulation of C3 fragments on the surface of PNH red blood cells can limit the efficacy of the administered eculizumab (Holers: [0091-0095], [0112-0121]).  
Accordingly, a skilled artisan treating PNH in a patient with eculizumab would have been motivated to wait for a period of at least 3 months to administer the PNH patient the Factor D inhibitor of Formula (I) in order to determine if said patient was becoming non-responsive to said eculizumab therapy, and administer an alternative therapeutic regimen (Factor D inhibitor 165 of Gadhachanda), art-recognized to treat PNH in said patient. Applicant is further reminded that the optimum dosing cycle of the Factor D inhibitor following administration of eculizumab in the PNH patient would have been a matter well within the insight of one of ordinary skill in the art. Such a determination would have been made in accordance with a variety of factors, such as the route of administration, pharmacological considerations, such as activity, efficacy, pharmacokinetics and toxicology profiles of the combined regimen, as well as the age, weight, sex, diet and severity of the medical condition of the patient. Thus, the dosing cycle and frequency of administration regimen that would have been employed would have varied widely and, in the absence of evidence to the contrary, the current claimed specific administration regimen is not seen to be inconsistent with one that would have been determined by the skilled artisan. Furthermore, absent and evidence demonstrating a patentable difference between the compositions administered and the criticality of the claimed frequency and dosing cycles, the determination of the optimum or workable frequency of administration given the guidance of the prior art would have been generally prima facie obvious to the skilled artisan. Please see MPEP 2144.05 [R-2](II)(A) and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)(”[W]here the general conditions of the claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.”) 
 
 Applicant traverses the rejection. Applicant discloses that there is a synergistic relationship on the inhibition of the complement alternative pathway when compound 1 is combined with eculizumab as shown in the instant specification and Figure 1B and said synergistic relationship between compound 1 and eculizumab is sufficient to overcome a prima facie case of obviousness. 
   
 Response to Arguments
 Applicant’s arguments, filed 03/23/2022 are acknowledged and have been carefully considered. Regarding Applicant’s contention that the synergistic relationship between compound 1 and eculizumab is sufficient to overcome a prima facie case of obviousness, the examiner is not persuaded.  The claims are directed to the administration of a generic “therapeutically effective amount” of eculizumab and a generic “therapeutically effective amount” of compound 1 to treat paroxysmal nocturnal hemoglobinuria (PNH) in a subject in human subject in need who is experiencing extravascular hemolysis, all of which are met by the combined teachings of Holers an Gadhachanda. Applicant is reminded of MPEP 716.02 wherein the burden is on the applicant to establish results are unexpected and significant and that any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986)
In the instant case, Applicant has not shown that the synergism between eculizumab and compound 1 is unexpected when compared to combinations comprising eculizumab in combination with alternative compounds that inhibit the activation of the complement alternative pathway (Factor D). Applicant has also not shown that the synergistic relationship yields a significant benefit (e.g., said treatment can be performed by a dose of eculizumab and compound 1 that is lower than the claimed “therapeutically effective amount” because of the synergistic relationship; the frequency of administering said regimen is elongated due to the synergistic relationship). It is also noted that in the present case, the synergism between compound 1 and eculizumab is merely a recognition of a latent property of the combined regimen that was not recognized in prior art. Said synergism of compound 1 and eculizumab will naturally flow from the administration of the claimed therapeutically effective amount of compound 1 and the claimed therapeutically effective amount of eculizumab to the patient comprising PNH as taught by Holers and Gadhachanda, irrespective to the author’s knowledge of such an event. 
Applicant is reminded of MPEP 2145 wherein the fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985)
In the present case, the prior art of Holers provides a correlation of accumulation of C3 fragments on the surface of PNH red blood cells resulting from treating PNH patients with eculizumab. Said accumulation of C3 fragments on the surface of PNH red further results in a reduction of eculizumab’s efficacy in the patient as well as development of extravascular hemolysis in said patient. Accordingly, the eculizumab treated PNH patient represents a patient with a sub-optimal response as the accumulation of C3 fragments on the surface of PNH red blood cells hinders the efficacy of the compound in the administered patient, and represents a patient with an unmet need.  Holers suggests the inclusion of composition that inhibits the activation of the complement alternative pathway to the eculizumab regimen will be desirable to overcome the limited efficacy of the administered eculizumab in the PNH patient ([0091-0095], [0112-0121]).
Considering compound 1 is a potent inhibitor of the complement alternative pathway useful to treat PNH in a patient, and is capable of being used in combination with eculizumab to treat PNH as taught by Gadhachanda, said artisan would have found it prima facie obvious to combine compound 1 to the regimen of Holers, arriving at the claimed methodology and purported synergism, yielding no more than one would expect from such an arrangement.  
 
Double Patenting-Rejection Maintained
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
  Claims 1, 4-10 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 7, 40, 45 of US Patent 9,796,741 in view of the combination of Gadhachanda (WO2015130838 published 09/03/2015) and Holers (US2013/0029912 published 01/31/2013).
 Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed to administering the elected species for the treatment of paroxysmal nocturnal hemoglobinuria (PNH). 
And while claims 2, 7, 40 and 45 of U.S. Patent 9,796,741 do not specifically teach the combination of a C5 inhibitor eculizumab to PNH in a subject, Gadhachanda teaches the elected C5 inhibitor eculizumab is taught as one of 6 suitable therapeutic antibodies to combine with compounds of Formula (I) including the elected species (compound 165; page 177) to treat PNH in a patient  (page 177 [0280], [0288], [0294], [0305], claim 1, 3-4, 8, 19-21).
Regarding the limitations of claims 1, 4-10, while the combination of US 9,796,741 and Gadhachanda do not specifically teach wherein the PNH patient treated with eculizumab comprises extravascular hemolysis, or the claimed dosing cycle of the therapeutic combination, Holers teaches that therapeutic combinations comprising eculizumab in combination with secondary agents that inhibit the complement alternative pathway (inhibitor of C3 convertase) to treat PNH patients comprising extravascular hemolysis ([0075-0076], [0079], [0090]-[0091], [0112-0121], [0147]).  Holers teaches that the administration of eculizumab leads to accumulation of C3 fragments on the surface of PNH red blood cells resulting in extravascular hemolysis. The resulting accumulation of C3 fragments on the surface of PNH red blood cells also limits the efficacy of the administered eculizumab and therefore, the inclusion of composition that inhibits the activation of the complement alternative pathway to the eculizumab regimen will rescue the efficacy of the administered eculizumab in the PNH patient ([0091-0095], [0112-0121]). Holers teaches that eculizumab alone is sub-optimal for treating extravascular hemolysis and the addition of a composition that inhibits C3 convertase is advantageous to add to the eculizumab regimen  ([0112-0121]). Holers teaches that additional complement inhibitors (inhibitors of the complement alternative pathway) can also be administered in the therapeutic regimen ([0115]).Thus, the PNH patient being treated with eculizumab embodied in the teachings of claims 2, 7, 40 and 45 of US Patent 9,796,741 and Gadhachanda represents a patient with a sub-optimal response as the accumulation of C3 fragments on the surface of PNH red blood cells hinder the efficacy of the compound in the administered patient. 
  Regarding the limitations of claim 9 Holers teaches that said extravascular hemolysis patients are in need of periodic transfusions and comprise low levels of hemoglobin and platelets ([0075-0076], [0079], [0090]-[0091], [0112-0121], [0147]). 
Regarding claims 4 and 7, Holers teaches administration of said composition to a patient that comprises low levels of hemoglobin including a level below 11 g/dL (which reads on the claimed “about 10 g/dL”), and that administration of said composition will maintain the normal level of hemoglobin in a patient ([0075-0076], [0079], [0090]-[0091], [0099], [0112-0121], [0147]).  
 Regarding claim 8, Holers teaches that administration of said combination to the aforementioned patient will result in the maintenance of normal lactate dehydrogenase (LDH) levels, wherein normal range is between 140-280 IU/L. Holers also teaches administration of said composition to patients that have an LDH level of about 210 IU/I-280 IU/I, which overlaps with the claimed limitations of claims 14-15, 50-51 ([0096-0098], [0101]). Applicant is reminded that “[I]n the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);
 Regarding the limitations of claims 1 and 4-10, Holers teaches concomitant and non-concurrent administration of the anti-C5 antibody eculizumab and a composition that inhibits the activation of the complement alternative pathway ([0116-0119]). Concomitant administration includes wherein the administration period of the anti-C5 antibody and the composition that inhibits the activation of the complement alternative pathway overlap with each other, which reads on the limitation of the administration of the therapeutic combination. Non-concurrent administration includes wherein the terminal complement inhibitor (anti-C5 antibody) is terminated before the administration of the composition that inhibits the activation of the complement alternative pathway and that the time period between the non-concurrent administrations is at least 8 weeks, which reads on the limitation of claims 5-10. 
Therefore, one of ordinary skill in the art at the time of the invention would have found it prima facie obvious to combine eculizumab to the regimen of claim 2, 7, 40 and 45 of US Patent 9,796,741 in order to arrive at the instantly claimed invention. Motivation to combine eculizumab to the regimen of US Patent 9,796,741 flows logically from the fact that each agent were individually taught in the prior art to be effective at treating PNH in patients, and, in turn, raises the reasonable expectation of success, that when combined, said combination would be efficacious at treating PNH in patients. The instant situation is amenable to the type of analysis set forth in In re Kerkhoven, 205 USPQ 1069 (CCPA 1980) wherein the court held that it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose (MPEP 2144.06).  
Secondly, one of ordinary skill in the art at the time of the invention would have found it prima facie obvious to administer an inhibitor of the complementary pathway (Factor D inhibitor) in combination with eculizumab in order to treat a PNH patient taught by claim 2, 7, 40 and 45 of US Patent 9,796,741 and Gadhachanda above,  in a PNH patient with extravascular hemolysis in view of Holers, as eculizumab becomes less effective over time due to accumulation of C3 fragments and C3 convertase in the blood serum of the patient. Accordingly, a skilled artisan would have been motivated to administer an alternative inhibitor of the complementary pathway in order to overcome the limited efficacy of eculizumab in the PNH patient, thereby treating the disorder. 

Applicant traverses the rejection. Applicant argues that said unexpected synergistic relationship between compound 1 and eculizumab disclosed in the instant specification and figures discussed above is not taught by claims 2, 7, 40 and 45 of US Patent 9,796,741 and said synergistic relationship between compound 1 and eculizumab differentiates the presently claimed from US Patent 9,796,741. 
 
Response to Arguments
Applicant’s arguments, filed 03/23/2022 are acknowledged and have been carefully considered.  It is noted that the synergistic relationship of eculizumab and compound 1 is not claimed in claims 2, 7, 40 and 45 of US Patent 9,796,741, nor discussed in Gadhachanda nor Holers. However, the synergism between compound 1 and eculizumab is merely recognition of a latent property of the combined eculizumab/compound 1 regimen not recognized in prior art. Said synergism of compound 1 and eculizumab will naturally flow from the administration of the claimed therapeutically effective amount of compound 1 and the claimed therapeutically effective amount of eculizumab to the patient comprising PNH as taught by US Patent 9,796,741, Holers and Gadhachanda, irrespective to the author’s knowledge of such an event.   Thus, said synergistic relationship fails to differentiate the presently claimed from that embraced within US Patent 9,796,741 in view of the combined teachings above and therefore the rejection is maintained.  
Conclusion
In view of the rejections set forth above, no claim is allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE W KOSTURKO whose telephone number is (571)270-5903. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.W.K/Examiner, Art Unit 1628                                                                                                                                                                                                        



/THEODORE R. HOWELL/Primary Examiner, Art Unit 1628